Citation Nr: 0725245	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  02-13 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable rating for onychomycosis of 
both feet, effective from July 14, 1999, to November 18, 
2003.

2.  Entitlement to a rating in excess of 30 percent for 
onychomycosis of both feet, effective from November 19, 2003.

3.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), effective from July 14, 
1999.

4.  Entitlement to a rating in excess of 10 percent for 
status post left ankle sprain, effective from July 14, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1989 to October 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for onychomycosis of both 
feet and assigned a 0 percent (noncompensable) rating; 
granted service connection for PTSD and assigned a 30 percent 
rating; and granted service connection for status post left 
ankle sprain with 0 percent rating, all made effective from 
July 14, 1999.  By an October 2004 rating decision, the RO 
granted a staged 30 percent rating for onychomycosis of both 
feet, effective from November 19, 2003, and granted a 
10 percent rating for status post left ankle sprain, 
effective from July 14, 1999. 

In November 2006, the veteran appeared for a videoconference 
hearing at the RO, before a Veterans Law Judge (VLJ) from the 
Board.  His representative requested, and was granted, a 
postponement on the basis that she had not had an opportunity 
to review the claims file.  In June 2007, the veteran 
testified at a videoconference hearing at the RO, before the 
undersigned VLJ.  A transcript is of record.

The issue of entitlement to a rating in excess of 30 percent 
for PTSD is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDINGS OF FACT

1.  Effective from July 14, 1999, to November 18, 2003, the 
veteran's onychomycosis of the feet was manifested by 
subjective complaints of pain and brittle nails which fell 
off; the disability did not involve at least 20 to 40 percent 
of the entire body, or 20 to 40 percent of exposed areas; or 
require systemic treatment such as therapeutic doses of 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12 months.

2.  Effective from November 19, 2003, the veteran's 
onychomycosis of the feet was manifested by subjective 
complaints of pain, bleeding, malodor, and nails falling off; 
the disability does not involve more than 40 percent of the 
entire body, or more than 40 percent of exposed areas 
affected; or require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during any recent 12-month period.

3.  Effective from July 14, 1999, the veteran's status post 
left ankle sprain has been manifested by no more than 
complaints of pain, swelling, and instability; and objective 
evidence of tenderness over the affected area, crepitus, and 
slight limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for onychomycosis 
of both feet, effective from July 14, 1999, to November 18, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

2.  The criteria for a rating in excess of 30 percent for 
onychomycosis of both feet, effective from November 19, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).

3.  The criteria for a rating in excess of 10 percent for 
status post left ankle sprain, effective from July 14, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June 2003 and August 2003, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the letters, dated in 
June and August 2003, complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  The veteran was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an October 2004 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.


Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the RO advised 
him of the Dingess holdings by letter in March 2006.

II.  Factual Background

On VA examination in September 2000, the veteran reported he 
was treated for onychomycosis in service and had persistent 
skin rashes since his tour of duty in the Persian Gulf 
region.  Physical examination showed dystrophic changes of 
the hands and feet consistent with onychomycosis.  

On VA orthopedic examination in October 2000, with regard to 
his left ankle, the veteran reported he sustained an 
inversion injury secondary to a fall down some stairs on a 
ship in December 1991.  He said he was diagnosed with an 
ankle sprain, and was placed on light duty for several days.  
Since that time, he said he had suffered approximately eight 
additional inversion injuries of the left ankle, accompanied 
by some pain and swelling for a short period of time.  He 
reported he wore high top shoes, because his ankles felt 
week, and that his last episode of pain and swelling in the 
left ankle occurred approximately two weeks ago and was not 
associated with an injury.  Physical examination of the left 
ankle showed no soft tissue swelling or ankle effusion; the 
inverter and evertor tendons were intact and functional; and 
muscle strength with inversion, eversion, and dorsiflexion 
was normal.  He had some mild tenderness over the anterior 
lateral ankle joint capsular structures as well as some 
tenderness over the medial malleolar joint capsular 
structures.  Dorsiflexion was to the neutral position with 
the knee extended and flexed, plantar flexion was from 0 to 
45 degrees and was not painful.  Drawer testing was negative.  
He demonstrated 0 to 5 degrees of subtalar eversion and 0 to 
20 degrees of subtalar inversion.  When moving from the 
inverted to the everted subtalar positions, he experienced a 
clicking sensation over the posterior lateral malleolar 
region and this was also palpable and mildly painful.  He was 
able to walk with some difficulty on his tiptoes and heels.  
In an addendum, an x-ray of the left ankle was found to be 
normal, and the diagnosis was left ankle sprain, chronic.  

A private treatment record dated in January 2002, showed that 
the veteran was seen for pain, swelling, and crepitus in the 
left ankle.  Physical examination showed 2+ swelling in the 
left ankle, positive crepitus, dorsiflexion to 20 degrees, 
and plantar flexion to 25 degrees.  An X-ray showed no acute 
bony abnormalities.  The diagnosis was "rule out" 
osteochondral defect because of pain, swelling, and crepitus 
of the left ankle.  

In February 2003, the veteran testified at a hearing at the 
RO that onychomycosis had caused his toenails to hurt and to 
fall off.  He testified that when he went for treatment, he 
was given something to reduce the irritation.  He testified 
that in addition to being in his toenails, he had the skin 
condition in his hands, his right buttocks and thigh, and his 
left arm.  With regard to his left ankle, he testified that 
his symptoms flare up almost everyday, and that when he got 
off work his ankle was throbbing.  He testified that his job 
required a lot of standing and using a ladder, and that he 
had already fell twice off the ladder.  He testified that 
with any fast movement his ankle would twist, because he did 
not have full stability of that foot.  He testified he had to 
wear boots for work because of his ankle.  


On VA general medical examination in October 2003, the 
veteran complained of ankle pain and brittle nails.  His 
occupational history after discharge included construction 
work as a metal cutter and bender, and then as a 
refrigeration technician.  He reported that in the prior 12 
months, he had no loss of time from work.  He said he had a 
problem with manifestations of anger, causing job loss.  The 
diagnoses included ankle pain, rashes, and brittle nails, 
sleep walking and talking to himself, and being very moody.

The veteran underwent a VA dermatological examination, which 
was dictated in December 2003.  It was noted that he had been 
seen in dermatology in November 2003, and was found to have 
toenails with dystrophy and subungual debris, that were KOH 
(potassium hydroxide) positive.  The final diagnosis at that 
consultation was diffuse tinea corporis and onychomycosis 
with mildly elevated liver function test.  It was noted that 
the veteran was started on systemic therapy by the 
dermatologist, and was advised to stop alcohol intake and 
take his Lamisil as directed.  The diagnosis was tinea 
corporis with onychomycosis.

On VA orthopedic examination in October 2003, the veteran 
reported that he wore boots frequently as a method of 
supporting his ankles with the support of the boots.  It was 
noted that there had been no dislocations or subluxations.  
The examiner noted no problems with the veteran's lower 
extremities, and that he appeared to have good joint motion.  
The diagnosis was joint pain from overuse.  With specific 
regard to his left ankle, the veteran reported recurring 
pain, stiffness, and swelling, with standing more than three 
hours, walking more than 25 yards, and ascending (moreso than 
descending) stairs and ladders, which was required in his 
job.  He had no episodes of repeat rollover or sprains.  His 
treatment had been to wear of high tops and boots, and he 
took over the counter medication for pain.  On physical 
examination, the veteran ambulated without external supports 
or assistance, and there was no evidence of an antalgic gait.  
Examination of the ankles showed no deformity, discoloration, 
swelling, or evidence of calf atrophy.  He was diffusely 
tender to palpation about the left ankle, not localizing his 
pain to the medial or lateral malleoulus, nor to the 
anterolateral or anteromedial ligamentous complex.  His 
active range of motion was dorsiflexion to 15 degrees, 
plantar flexion to 30 degrees, and passive range of motion 
from 20 to 40 degrees.  There was no evidence of instability 
on drawer testing of the ankles or on 0 to 20 degrees of 
plantar flexion, nor on pronation or supination maneuvers.  
There was no significant crepitus with active or passive 
range of motion or special maneuvers to either ankle.  X-rays 
of the left ankle showed no significant abnormality.  The 
diagnosis was left ankle sprain by history, without objective 
evidence of residual instability or significant abnormality.  
The examiner found no objective evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance.  

VA treatment records showed that in November 2003 the veteran 
was seen for follow-up for his tinea corporis and 
onychomycosis.  He had taken Griseofulvin for 90 days, with 
no response, and he still had skin and nail problems.  The 
diagnosis was diffuse tinea corporis and onychomycosis with 
mildly elevated liver function testing.  Systemic therapy was 
needed, and the plan was for veteran to take Lamisil for 
three months.  In December 2003, the veteran was advised that 
his liver function testing had improved on medication, and he 
was advised to continue taking Lamisil for two months.  In 
January 2004 it was noted that the veteran had some 
improvement of his nails.  The diagnosis was onychomycosis, 
improving.  

On VA examination in March 2006, it was noted that the 
veteran was employed as a refrigeration mechanic with 50 
percent or more sedentary activity compared to ambulatory 
activity.  The veteran reported residual difficulty with self 
care of his toenails, persistent yellow color, some pain, and 
some malodor.  Examination showed diffuse yellowed plantar 
hyperkeratosis in the soles of both feet and mild mycotic 
yellowing of the great toenails bilaterally with mild ingrown 
borders of those toenails.  He had mild hyperkeratotic 
buildup about the plantar medial margins of both great toes 
at the hallux interphalangeal joints.  There was no painful 
motion, edema, weakness, instability, or tenderness with 
attention to either foot, with the exception of the great 
toenail borders.  His gait and walking ability were normal.  
He did not have or require any assistive devices.  He had 
associated hyperhiderosis affecting the soles of both feet.  
The assessment was that the veteran's malodor of the feet was 
likely secondary to hyperhiderosis, which would also be 
considered contributory to his tinea pedis, which was mostly 
clear.  He had mild mycotic dystrophy residual in the great 
toenails bilaterally with mild residual ingrown great toenail 
borders.  The total cutaneous involvement for the diagnostic 
entities offered herein was less than 1 percent of the total 
body.  

At a VA orthopedic examination in April 2006, the veteran 
reported intermittent left ankle swelling and pain, of 8 to 9 
out of 10 on the pain scale, with activities such as 
prolonged walking or standing.  He denied left ankle 
instability or weakness, and his symptoms did not keep him 
from doing his work or normal activities of daily living.  
Pain and swelling were eased with rest and pain Tylenol.  He 
reported he preferred to wear high top shoes which hugged his 
ankle for "better support and less pain symptoms".  He 
denied any visit to a physician since his discharge from 
military service for evaluation or treatment of his left 
ankle condition.  Examination showed that the veteran 
ambulated without assistive devices or external braces.  
There was no gait impairment, and no evidence of edema.  
Palpation of the left anterior talofibular ligament was 
positive for pain without evidence of instability.  The 
calcaneotibial ligament was non-tender to palpation.  Active 
range of motion on the left was to 20 degrees on dorsiflexion 
and to 30 degrees on plantar flexion.  There was no evidence 
of instability on drawer testing, tilt testing of the ankles, 
plantar flexion, or pronation and supination maneuvers.  
There was crepitus on the left with passive range of motion.  
The diagnosis was left ankle sprain by history.  It was noted 
that the veteran had a normal left ankle examination with 
subjective complaints of pain to palpation of the anterior 
talofibular ligament.  The examiner found no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of 
endurance.  The examiner noted that subjective pain appeared 
to have the greatest functional impact.  

At his June 2007 videoconference hearing before the 
undersigned, the veteran testified, with regard to his left 
ankle, that he was having pain and swelling.  He testified he 
wore boots to keep his ankle stable, that he heard clicking 
in his ankle, and that he had falling down because of his 
ankle.  He used his own brace to support his ankle.  With 
regard to his onychomycosis, the veteran testified that his 
toenails would bleed, turn yellow, stink, grow thick, and 
fall off.  He said he had taken Lamisil for 3 months, a year 
and a half before, but there had been no change in his 
toenails.  


III.  Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The veteran is appealing the original assignment of a 
disability rating following an award of service connection.  
In such a case, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A.  Compensable Rating for Onychomycosis
from July 14, 1999, to November 18, 2003

The rating criteria for evaluating skin disorders were 
amended, effective August 30, 2002.  Under both the old or 
new rating criteria, dermatophytosis (fungal infection, 
including of the toenails or other areas) is rated under the 
criteria for eczema.  Compare 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7813 (2002), with 38 C.F.R. § 4.118, DC 7813 
(2006). 

According to the old rating criteria, dermatophytosis is 
rated, by analogy, to eczema, depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813 
(2002).




Under the old rating criteria, evidence of slight, if any, 
exfoliation, exudation, or itching caused by eczema (if on a 
nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation.  38 C.F.R. § 
4.118, DC 7813 (2002).  A compensable rating of 10 percent 
requires evidence of exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  The next 
higher evaluation of 30 percent requires evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 60 percent rating, the highest rating 
allowable pursuant to this Code, necessitates evidence of 
ulceration, extensive exfoliation, or crusting and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, DC 7813 (2002).

Under the revised rating criteria of Diagnostic Code 
7806,which pertains to dermatitis or eczema, a 10 percent 
disability rating is warranted when less than 5 percent of 
the entire body or less 5 percent of exposed areas is 
affected, and no more than topical therapy is required during 
the past 12-month period.  A 30 percent rating is warranted 
when 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas is affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2006).

A review of the competent evidence of record, for the period 
from July 14, 1999, to November 18, 2003, shows that the 
veteran's service-connected onychomycosis was symptomatic, 
but covered much less than 5 percent of his total body 
surface, and although he was given medication to reduce the 
inflammation, there is no report of or finding that he 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs during this 
period of time.  Therefore, a compensable rating under either 
the old criteria (Diagnostic Code 7813) or the new criteria 
(Diagnostic Code 7806) is not warranted.  

B.  Rating in Excess of 30 Percent for Onychomycosis
from November 19, 2003

In order for a rating in excess of 30 percent to be assigned 
for the veteran's onychomycosis, effective from November 19, 
2003, the evidence of record during that time period must 
show that more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; that 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

A review of the evidence of record during the pertinent time 
period, which includes VA examinations and VA treatment 
records, shows that the veteran was found to have 
onychomycosis of the toenails, but the total cutaneous 
involvement for the diagnostic entities was less than 1 
percent of the total body.  In addition, while the veteran 
was prescribed Griseofluvin initially, he took that for 90 
days only.  He was then prescribed Lamisil, a systemic 
therapy, but he was only to take that medication for three 
months.  Thus, the Board concludes that the criteria for the 
assignment of a rating in excess of 30 percent for 
onychomycosis of both feet, effective from November 19, 2003, 
have not been met.  

C.  Rating in Excess of 10 Percent for Status-Post Left Ankle 
Sprain
from July 14, 1999

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, DC 5271.  Ankylosis, malunion, 
astragalectomy, and arthritis are not indicated in this case; 
thus, rating criteria for those disabilities do not apply.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 5273, 5274).  

For VA purposes, normal range of motion of the ankle is to 20 
degrees of dorsiflexion and to 45 degrees of plantar flexion. 
38 C.F.R. § 4.71, Plate II (2006).

A review of the evidence of record for the time period in 
question shows that the veteran underwent several VA 
examinations and testified at two hearings.  He consistently 
reported having left ankle pain and swelling, which was 
relieved by rest and pain medication, as well as some 
instability, for which he reportedly wore his own brace and 
wore high-top shoes or boots.  Objective examination of the 
left ankle showed, on some occasions, tenderness on palpation 
of the affected area, crepitus, swelling, instability, and, 
at most, slight limitation of motion.  The Board concludes 
that these findings amount to no more than moderate 
limitation of motion of the left ankle, under DC 5271.  
Moreover, on VA examinations, the examiners found no 
objective clinical evidence that left ankle function was 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance.  Thus, even considering 
the veteran's complaints of left ankle pain, swelling, and 
instability, the Board finds that there is insufficient 
objective evidence to conclude that the veteran's left ankle 
pain is associated with such additional functional limitation 
as to warrant increased compensation pursuant to provisions 
of 38 C.F.R. § 4.45 or the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected left ankle disability has 
been no more than 10 percent disabling, since July 14, 1999.  
Consequently, the benefit-of-the- doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

D.  Extra-schedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating, for the 
disabilities considered above.  However the evidence of 
record and the veteran's contentions do not show either 
frequent hospitalization or marked interference with 
employment due to the service-connected onychomycosis of the 
feet or the left ankle disability. 

With regard to employment, the record reflects that the 
veteran works as a refrigerator mechanic and wears a brace 
and special boots for his left ankle disability, but he has 
indicated that this does not affect his employment.  
Likewise, there is no other evidence of record to show that 
his onychomycosis of the feet or his left ankle disability 
involves such disability that an extra-schedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.


ORDER

A compensable rating for onychomycosis of both feet, 
effective from July 14, 1999, to November 18, 2003, is 
denied.

A rating in excess of 30 percent for onychomycosis of both 
feet, effective from November 19, 2003, is denied.

A rating in excess of 10 percent for status post left ankle 
sprain, effective from July 14, 1999, is denied.


REMAND

The veteran essentially contends that his service-connected 
PTSD has worsened since his last VA examination in October 
2003.  His testimony reflects that he currently receives 
therapy through the Vet Center, and has been prescribed 
medications for his PTSD symptoms.  A review of the October 
2003 VA examination report shows that at that time the 
veteran had not been receiving any treatment related to his 
PTSD.  Although the length of time that has passed since his 
last VA examination is not alone determinative of whether a 
more current VA examination is warranted, in this case, the 
Board concludes that there are other factors (including the 
veteran's claims that his PTSD has worsened, and his citing 
of examples; the veteran's commencement of treatment for his 
PTSD; and the diagnosis of a personality disorder) which when 
considered together warrant the veteran being scheduled for 
an updated VA examination to evaluate the current severity of 
his PTSD.  Thus, with regard to the claim for a higher rating 
for PTSD, the Board finds that the medical evidence of record 
is insufficient upon which to render a final decision.  
Further, on remand, attempts should be made to obtain any 
recent treatment records for the veteran, related to his 
PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
veteran, obtain complete treatment records 
from the Vet Center and from the veteran's 
primary care provider, related to any 
treatment for his PTSD since 2003.  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current nature and severity of his 
symptoms of PTSD, and what impact, if any, 
they have on his employability.  The 
claims folder must be made available to 
the examiner for review before the 
examination, and the examiner should 
specifically note that the relevant 
evidence has been reviewed.  Detailed 
clinical findings should be reported in 
connection with the evaluation.

a.  The examiner should report a full 
multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), and an 
explanation of what the assigned GAF 
score represents.

b.  Based upon examination findings and 
a review of the claims folder, the 
examiner should specifically determine 
the symptomatology and associated level 
of disability related to the service-
connected PTSD as opposed to any co-
existing, non-service-connected mental 
disorder(s).  If the examiner is unable 
to differentiate the symptomatology and 
associated level of disability, the 
report should so state.

c.  The examiner should also discuss 
the impact of the veteran's service- 
connected PTSD on his ability to secure 
or follow a substantially gainful 
occupation, again distinguishing, to 
the extent feasible, the relative 
impact of any non-service-connected 
mental symptomatology.  Any opinion 
offered should include a complete 
explanation.

4.  The RO should then readjudicate the 
claim. If any decision remains adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


